Citation Nr: 1118533	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  99-13 839	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 30% for lichen simplex on and after 30 August 2002.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from September 1955 to November 1957.

This appeal to the Board of Veterans Appeals (Board) originally arose from a March 1999 rating action that that granted service connection for lichen simplex and assigned an initial 10% rating from September 1992.  

In September 2001, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at the RO.

By decision of January 2002, the Board remanded this case to the RO for further development of the evidence and for due process development.

By rating action of August 2003, the RO granted a 30% rating for lichen simplex from 30 August 2002; the issues of an initial rating in excess of 10% prior to         30 August 2002 and a rating in excess of 30% on and after 30 August 2002 remained for appellate consideration.

By decision of February 2004, the Board again remanded this case to the RO for further development of the evidence and for due process development.

By decision of July 2007, the Board denied an initial rating in excess of 10% for lichen simplex prior to 30 August 2002, and a rating in excess of 30% on and after 30 August 2002.  The Veteran appealed the denials to the U.S. Court of Appeals for Veterans Claims (Court).  By August 2010 Memorandum Decision, the Court affirmed that portion of the Board's July 2007 decision that denied an initial rating in excess of 10% for lichen simplex prior to 30 August 2002, vacated that portion of the Board's decision that denied a rating in excess of 30% on and after 30 August 2002, and remanded the latter matter to the Board for further proceedings consistent with the Memorandum Decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  The VA will notify the appellant when further action is required.


REMAND

Considering the record in light of the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)), and the Court's decision, the Board finds that all notice and development action needed to render a fair decision on the claim on appeal has not been accomplished.

The Veteran contends that his lichen simplex is more disabling than currently evaluated.
 
Where the record does not adequately reveal the current state of disability, the fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination that considers the claimant's prior medical examinations and treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  When a veteran alleges that a service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (A veteran is entitled to a new examination after a 2-year period between the last VA examination and his contention that a disability had increased in severity).  The VA is required to schedule an examination whenever evidence indicates that there has been a material change in disability or that the current rating may be incorrect.  38 C.F.R. § 3.327(a) (2010); see Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Inadequate medical evaluation frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  

As the extent and degree of severity of the veteran's service-connected lichen simplex is unclear since his last VA examination in 2007, the Board finds that the duty to assist requires that he be afforded a new VA dermatological examination to obtain clinical findings pertaining thereto prior to adjudicating the increased rating claim on appeal.  Under the circumstances, the Board finds that this case must be remanded to the RO to obtain such examination to resolve the issue on appeal.  

The Veteran is hereby advised that failure to report for the scheduled VA examination, without good cause, shall result in denial of his claim.  See 38 C.F.R. § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report for the scheduled examination, the RO should obtain and associate with the claims folder a copy of the notice of such examination sent to him by the pertinent VA medical facility.    

On remand, the RO should also obtain copies of all records of outstanding dermatological treatment and evaluation of the Veteran for his service-connected lichen simplex at the Canton, Ohio VA clinic from December 2004 up to the present time.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration thereof, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Under 38 C.F.R. § 3.159(b), efforts to obtain Federal records should continue until either the records are received or notification is provided that further efforts to obtain such records would be futile.  See 38 C.F.R. § 3.159(c)(1).  
 
The action identified herein is consistent with the duties imposed by the VCAA.  However, identification of specific action requested on remand does not relieve the agency of original jurisdiction of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the agency of original jurisdiction should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO via the AMC for the following action:

1.  The RO should obtain from the Canton, Ohio VA clinic copies of all records of outstanding dermatological treatment and evaluation of the Veteran for lichen simplex from December 2004 up to the present time.  In requesting these records, the RO should follow the current procedures prescribed in 38 C.F.R. § 3.159.  All records and/or responses received should be associated with the claims folder.

2.  If any records sought are not obtained, the RO should notify the appellant and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all available records and/or responses received have been associated with the claims folder to the extent possible, the RO should arrange for the Veteran to undergo a VA dermatological examination to determine the extent and degree of severity of his lichen simplex, and how it impairs him industrially.  The entire claims folder must be made available to the examiner, and the examination report should include discussion of the veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  

The examiner should render specific findings as to the percent of the veteran's entire body and exposed areas that are each affected by his service-connected lichen simplex; whether the disability requires (a) intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more, but not constantly, during a past 12-month period, or (b) constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during a past 12-month period; and how the veteran's skin disability impairs him in the work-place.
  
All examination findings, together with the complete rationale for the comments and opinions expressed, should be set forth in a printed (typewritten) report(s).

4.  If the Veteran fails to report for the scheduled examination, the RO must obtain and associate with the claims folder a copy of the notice of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority, to include consideration of whether staged ratings are warranted (See Hart v. Mansfield, 21 Vet. App. 505 (2007), and the propriety of referral for extraschedular consideration under the provisions of 38 C.F.R. § 3.321(b)(1).  If the Veteran fails to report for the scheduled examination, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.
 
7.  Unless the claim on appeal is granted to the veteran's satisfaction, the RO must furnish him and his representative an appropriate Supplemental Statement of the Case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant needs take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate timeframe.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

